            Case 4:19-cr-00073-DN Document 1 Filed 08/14/19 Page 1 of 8



                                                                            FILt:"D
                                                                         r:i<  ·it( COURT
JOHN W. HUBER, United States Attorney (#7226)
ADAMS. ELGGREN, Assistant United States Attorney (#11064)
                                                          lU19 AUG /ti p 5: 3a
Attorneys for the United States of America                     THlGT 01':· 11-r,1
                                                                           ...,   u1.~;r1


111 South Main Street, Suite 1800
Salt Lake City, Utah 84111
Telephone: (801) 524-5682
Email: .adam.elggren@usdoj.gov



                   IN THE UNITED STATES DISTRICT COURT

                    DISTRICT OF UTAH, CENTRAL DIVISION


UNITED STATES OF AMERICA,
                                                  Case No.
                     Plaintiff,
                                                  INDICTMENT
      vs.
                                                  VIOLS: 18 U.S.C. § 1343,
NANCI BALDWIN, AKA                                Wire Fraud (Counts 1-3);
NANCI BALDWIN BARNETT,                            18 u.s.c. §.1957,
                                                  Money Laundering (Count 4).
                     Defendant.
                                            Case: 4: 19-cr-00073
                                            Assigned To: Nuffer, David
                                            Assign. Date: 8/14/2019
      The Grand JurJ: Charges:              Description: USA v.


A.    BACKGROUND

      At all times relevant to this Indictment:

1.    NANCI BALDWIN was a resident of Washington County, Utah. She was

employed as a live-in caretaker for J.M., an individual whose full name is known
         Case 4:19-cr-00073-DN Document 1 Filed 08/14/19 Page 2 of 8




to the Grand Jury. J.M was a person with disabilities who lived in Washington

County. J.M. received a steady monthly income from an artist's organization of

which he was a member.

2.    BALDWIN had power of attorney over J.M. and was authorized by her

employment agreement to spend J.M.'s money on his behalf for living expenses.

She also received a salary from J.M. of about $12,000-$14,000 per month.

3.    JM Care was a Utah company established by BALDWIN for the purported

purpose of receiving and managing funds for the care of J.M.

4.    As part of her caretaker relationship, BALDWIN had authority to make

transfers from J.M.' s bank accounts at Wells Fargo Bank and America First Credit

Union. BALDWIN also had authority to make transfers with other accounts at

Wells Fargo Bank and America First Credit Union that she established in her

name, and a business account in the name of J.M. Care (a business she created to

manage her income from working for J.M.). Due to J.M.'s disability, J.M. was

unable to conduct online or in-branch bank transactions without assistance. J.M.'s

disability impeded his ability to verify the status of his assets and account balances.

J.M. was unaware of many transactions BALDWIN conducted, without approval.

5.    BALDWIN c.ontrolled the following accounts:


                                           2
         Case 4:19-cr-00073-DN Document 1 Filed 08/14/19 Page 3 of 8




America First Credit Union

      Account Name: Nanci Baldwin
      Account Number: ... 818
      Open Date: November 27, 2017

      Account Name: J.M.
      Account Number: ... 798
      Open Date: November 9, 2017

      Account Name: JM Care Inc
      Account Number: .. .423
      Open Date: November 13, 2017

Wells Fargo Bank

      Account Name: JM Care
      Account Number: .. .433
      Open Date: April 26, 2017

      Account Name: J.M.
      Account Number: ... 639

Idaho Central
      Account Name: Nanci Baldwin-Barnett
      Account Number: ... 594
    . Open Date: March 20, 2014

                                  COUNTS 1-3
                          (18 U.S.C. § 1343, Wire Fraud)

6.    The Grand. Jury realleges and incorporates by reference paragraphs 1

through 5 of this Indictment as though fully set forth herein.

A.    SCHEME TO DEFRAUD

                                          3
         Case 4:19-cr-00073-DN Document 1 Filed 08/14/19 Page 4 of 8




7.    Beginning as early as in or about September 2017 and continuing to in or

about June 2018, in Washington County, within the. Central Division of the District

of Utah, and elsewhere, .

                               NANCI BALDWIN,

defendant herein, knowingly and with the intent to defraud, devised, participated

in, and executed a scheme to defraud J.M., and to obtain money and property from

J.M., by means of material false and fraudulent pretenses, representations, and

promises, and the concealment of material facts.

8.    The manner and means of the scheme were that BALDWIN would make

unauthorized transfers of funds from accounts belonging to J.M. into accounts in

her name or in the name of JM Care that she controlled. BALDWIN would then

use these funds for her own purposes and not to the benefit of J.M. Such transfers

were in excess of the legitimate payments earned by BALDWIN as part of her

caretaker's salary and were not used to pay living expenses on behalf of J.M.

9.    It was further a part of the scheme and artifice to defraud that BALDWIN's

concealment of the true purposes of the transfers she effected was material, that is,

it had a natural tendency to influence, or was capable of influencing, the decisions

of the person or entity to whom the concealment was directed.


                                          4
         Case 4:19-cr-00073-DN Document 1 Filed 08/14/19 Page 5 of 8




B.    USE OF THE WIRES

10.   On or about the dates set forth below, within the Central Division of the

District of Utah, and elsewhere, Defendant NANCI BALDWIN, for the purpose of

executing and attempting to execute the above-described scheme to defraud,

transmitted and caused to be transmitted by means of interstate wire writings,

signs, signals, pictures and sounds, to wit: she did execute unauthorized transfers

of funds via direct wire and cashier's check (which caused funds to be wired from

the holding institution) to accounts controlled by BALDWIN or to entities

representing BALDWIN.'s interests, without J.M.'s knowledge or authorization, as

set forth in the table below (all dates "on or about"):

 Count      Date of       Originating Bank,        Deposit              Amount
            wire          Acct.#                   Bank/Transferee

 1          11/28/2017 AFCU #... 818 in            Equity Escrow        $57,933.28
                        name of BALDWIN
                        (cashier's check)
 2          12/27/2017 Wells Fargo #... 3639       AFCU                 $14,000
                        in name of J.M.            No ... .423
                        (transfer)
 3          5/4/2018    AFCU #... 818 in           Jag Equities account $20,000
                        name of BALDWIN            at JP Morgan Chase
                      . (transfer)                 Bank
                                                   total                $91,933.28


all in violation of 18 U.S.C. § 1343.

                                           5
            Case 4:19-cr-00073-DN Document 1 Filed 08/14/19 Page 6 of 8




                                     COUNT4
                       (18 U.S.C. § 1957, Money Laundering)

11.    The Grand Jury realleges and incorporates by reference paragraphs 1

through 10 of this Indictment as though fully set forth herein.

12.    On or about December 28, 2017, in the Central Division of the District of

Utah and elsewhere,

                               NANCI BALDWIN,

the defendant herein, did knowingly engage and attempt to engage in, cause,

counsel, command, induce, and procure by, through, and to a financial institution,.

affecting interstate and foreign c·ommerce, in criminally-derived property of a

value greater than $10,000, the transfer, deposit, and withdrawal of funds or

monetary instruments, such property having been derived from a specified

unlawful activity, that is, Wire Fraud in violation of 18 U.S.C. § 1343, tffwit: the

 defendant effected a wire transfer of approximately $19,000 of funds belonging to

 J.M., without J.M.'s authorization, $14,000 of which were derived from Wire

· Fraud as alleged in Count 2 above, from a:n account in the name of JM Care at

 America First Credit Union, aycount number ending in .. .423, to an account in the

 name of Jag Equities at JP Morgan Chase Bank, all in violation of 18 U.S.C. §

 1957(a).

                                          6
           Case 4:19-cr-00073-DN Document 1 Filed 08/14/19 Page 7 of 8




                NOTICE OF INTENT TO SEEK CRIMINAL FORFEITURE


        Pursuant to 18 U.S.C. § 982(a)(2)(A), upon conviction of any offense in

violation of 18 U.S.C. § 1343, as set forth in this indictment, the defendant shall

forfeit to the United States of America any property constituting, or derived from,

proceeds obtained directly or indirectly, as a ·result of each offense. The property

to be forfeited inCludes, but is not limited t~), the following:

    •   A money judgment equal to the value of any property constituting, or

        derived from, proceeds obtained directly or indirectly, as a result of each

        offense.

                                SUBSTITUTE ASSETS

        If any of the above-described forfeitable property, as a result of any act or

 omission of the defendant,

 (1) cannot be located upon the exercise of due diligence;

 (2) has been transferred or sold to, or deposited with, a third person;

 (3) has been placed beyond the jurisdiction of the Court;

 (4) has been substantially diminished in value; or

 ( 5) has been commingled with other property which cannot be divided without

. difficulty;

                                            7
         Case 4:19-cr-00073-DN Document 1 Filed 08/14/19 Page 8 of 8




      It is the intent of the United States, pursuant to 18 U.S.C. § 982(b) and 21

U.S.C. § 853(p ), to seek forfeiture of any property of said defendant up to the

value of the above-forfeitable property.



                                       A TRUE BILL:



                                               Is I
                                       FOREPERSON OF THE GRAND JURY

JO:E-INW. HUBER ·
United States Attorney




                                           8
